             Case 2:17-cv-01694-JAD-DJA Document 49 Filed 07/23/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Shawn Pritchett,                                          Case No.: 2:17-cv-01694-JAD-DJA

 4             Petitioner

 5 v.                                                     Order Granting Unopposed Motion for
                                                                 Enlargement of Time
 6 Jo Gentry, et al.,
                                                                        [ECF No. 48]
 7             Respondents

 8

 9

10            Respondents bring an unopposed motion to extend the time to file a response to the third

11 amended petition. 1 They argue that the press of business in other cases has taken much of their

12 time. They also argue that they might be missing relevant state-court records and they are trying

13 to obtain those records. Good cause appearing, IT IS HEREBY ORDERED that the unopposed

14 motion for enlargement of time (first request) [ECF No. 48] is GRANTED. Respondents’

15 answer or other response to the third amended petition is due September 7, 2021.

16            Dated: July 23, 2021

17                                                            _________________________________
                                                              U.S. District Judge
18

19

20

21

22

23
     1
         ECF No. 48.
